UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6792



BARRY ALLEN BOYD,

                                            Petitioner - Appellant,

          versus


ALTON    BASKERVILLE,        Warden,   Powhatan
Correctional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-347-7)


Submitted:   July 18, 2002                  Decided:   July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry Allen Boyd, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Allen Boyd appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we deny a

certificate    of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.        See Boyd v. Baskerville, No. CA-

01-347-7 (W.D. Va. Apr. 12, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                DISMISSED




                                    2